 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDAffiliated Midwest Hospital Incorporated, d/b/a Ri-veredge Hospital and Patricia Ann Buffington,Eloise Gohne, and William Koulias, Petitionersand Hospital Employees Labor Program Local73 (Help!)Affiliated Midwest Hospital Incorporated, d/b/a Ri-veredge Hospital, Employer-Petitioner and Hos-pital Employees Labor Program, Local 73(Help!). Cases 13-RD-1250, 13-RD-1251, 13-RD-1252, 13-RM-1281, 13-RM-1282, and13-RM-1283August 14, 1980DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered certain objections todecertification elections held on October 17, 1979,1and the Regional Director's report recommendingdisposition of the same. The Board reviewed therecord in light of the exceptions and briefs, andhereby adopts the Regional Director's findings andrecommendations only to the extent consistentherewith.Petitions were filed in Cases 13-RD-1250 and13-RM-13832(a service and maintenance unit),13-RD-1251 and 13-RM-1282 (a registered nursesunit), and 13-RD-1252 and 13-RM-1281 (a techni-cal unit) in July 1979.3In August, the parties en-tered into Stipulations for Certification Upon Con-sent Election in the above cases, one for each unit.The stipulations, while containing the other provi-sions typical in such agreements, did not containformal descriptions of the bargaining units. Instead,each of the three stipulations, under the section en-titled "12. The Appropriate Collective-BargainingUnit," contained the following statement: "Theparties agree that the attachments are hereby incor-porated and a part of this agreement." These re-spective attachments are lists containing the namesof eligible employees and their specific job classifi-' The elections were conducted pursuant to three Stipulations for Cer-tification Upon Consent Election The tally in Cases 13-RD-1250 and13-RM 1283 was 25 for the Unionl, and 23 against the Union with I chill-lenged ballot. an insufficient number to affect the results Ihe tally inCases 13-RD 1251 and 13 RM 1282 was 9 for and II against the UnionIn Cases 13-RD 1252 and 13 RM 1281 the tally was 4 fr ad 38against the Union2 The Employer filed the RM peiliols after the RD petitions had beenfiled by employees and the questioln of the Unioni's majority status wasalready in issue. Thereafter, the RD) and RM ca;ses were conlsolidatedAccordingly, the elections herein are treated as decertification elec io s:' All dates hereafter refer to 1979.251 NLRB No. 29cations in each of the units involved.4The partiesstipulated that these lists "expressly resolve anyand all issues of eligibility" and constituted a "finaland binding list of employees eligible to partici-pate" in each election. The Regional Director ap-proved these consent election agreements and,thereafter, notices of election, containing unit de-scriptions basically in conformity with the units asset forth in the Board's original certification,sweredistributed and posted. On October 4, the Employ-er notified the Regional Office that the unit de-scriptions in the notices of elections did not con-form to the job classifications agreed to by the par-ties. No changes were made in the notices and thedecertification elections were held on October 17.The Employer's Ojection 2 alleges that the Re-gional Office improperly influenced the results ofthe election in Cases 13-RD-1250 and 13-RM-1283, and cases 13-RD-1251 and 13-RM-1282, re-spectively, by serving notices of election whichcontained unit descriptions materially differentfrom the units stipulated to in the election agree-ments, thereby causing voter confusion and con-tributing to a low voter turnout.6The Regional Director concluded that this ob-jection, although limited to the two elections wonby the Union, raised a serious question as to themanner in which all three decertification electionswere conducted. Consequently, his investigationextended to the circumstances surrounding the de-certification election in Cases 13-RD-1252 and 13-RM-1283 as well as the elections designated by theEmployer in the objection in question.The Regional Director noted that Section11084.3 of the National Labor Relations BoardCasehandling Manual (Representation Proceeding)clearly states that the determination of a bargainingunit disagreement, in a consent agreement election,is not to be left to a regional director; that a con-4 Such lits are coimmtlily referred to by the iloard as Norriv-lhermu-dor lists after the case of that ilame (119 NlRB 1301 (l1958)) Hereinafterwe shall refer to the lists ilcorporated into the stipulations in these casesas the Norri- thermudor lists' (Ol Julie 14, 1978, the Unioln was certified as tile collective-bargain-rig representative in each of the ilree units pursualit tI the results iofelectionls in three earlier cases` The Employer does nolt conltend in this or any other of the objec-tions it filed to the elections conlducted i the service and maintenanceand technical ullits (it filed no objections to he election in the registerednurse unit) that the parties had nlot agreed to the units or their composi-tion. (ther than Objecti on 2, the EmIployer's objections are based on al-leged Boiard ageit nrll soIIldtICt il riot perniltinig all employee wvhosename was lot iln ally of the ;Norri-lherniador lists to svote a challenlgedhallot, and alleged misrepreserittiolns by the Unlion (the lntlerenolr illthese cases)It should b rioted tllhat the Uliot l filed obhjectiluis Ililitd itl the elcc-lioll ill te rcgistered nurse Illlit based oun alleged threats of reprisal anlldthe ploihise and granlt tlf behctis h the Ie plIlcr Ite Unltiorl does nrotcontend i its objectiols that the prties ~weret il odds a, io tic unit in-N oled ,None I eliioner filed )hJectirlilr Itel electimt RIVEREDGE HOSPITAL197sent agreement should set forth the unit in full; andthat approval of the agreement should normally bewithheld where the inclusion or exclusion of cer-tain categories of employees is left to the challengeprocedure. He also noted that Section 11086.3 ofthe same manual and Section 102.62(a) of theBoard's Rules and Regulations also require a de-scription of the appropriate unit in the electionagreement, and that Section 9(a) of the Act speaksin terms of "a unit appropriate for collective bar-gaining." He concluded, therefore, that an electionagreement must contain a clear and complete unitdescription agreed upon by the parties, before itmay be approved by the Regional Director. Hefound that, since descriptions of the appropriateunits were omitted from the election agreements inthe instant cases and that the unit descriptions onthe notices of election varied from the job classifi-cations on the Norris-Thermador lists, the partieshad failed to reach a meeting of minds as to the de-scription of the appropriate units. The Regional Di-rector further found that the Norris-Thermador listswere inadequate substitutes for an agreed-upon de-scription of the appropriate units because they areconcerned only with the issue of voter eligibilityand do not define the appropriate units. According-ly, the Regional Director recommends that the ap-proval of the stipulations in the instant cases be re-voked, that the elections be set aside, and that thecases be remanded for further appropriate proceed-ings.7We disagree.It is well established that the only appropriateunit in a decertification election is the existing orrecognized bargaining unit.8The election must beheld in that unit, and the Board will not give effectto any agreement for an election in a differentunit.9Here, the collective-bargaining agreementbetween the Employer and the Union, effectivefrom June 14, 1978, to November 14, 1979, setsforth the three recognized bargaining units,10andthus, the parties had no choice but to agree to elec-tions in those units. Further, as the followingshows, the parties' actions from the filing of the re-spective petitions up to the elections indicate thatthey not only were aware that the elections had toI Because of his recommendations in this regard, the Regional Directorfound it unnecessary to make recommendations with respect to the Em-ployer's and the Union's objections described in fn. 6, supra. The Em-ployer and the Union have excepted to his failure to consider and disposeof these objections. In light of our Decision herein, we find merit tothose exceptions and shall, therefore, remand this proceeding to the Re-gional Director for an investigation (if not already conducted) and deter-mination of those objections and the preparation of a supplemental reportthereon.' Booth Broadcasting Company, 134 NLRB 817 (1961); and NewhouseBroadcasting Corporation d/a/b WAPI-TV-AM.FM, 198 NLRB 343 (1972)9 Brom Machine and Foundry Co., 227 NLRB 690 (1977) and FastFood Merchandisers, Inc., 242 NLRB 8 (1979).i' A copy of the contract has been made a part of the record herein.be conducted in the recognized bargaining unitsbut also that they were in agreement in enteringinto the election agreements that the electionswould be held in those units. Consequently, the ab-sence of formal unit descriptions from the stipula-tions did not raise a serious question as to the iden-tity and scope of the three units agreed upon. Inthis regard, as noted above, none of the objectionsfiled by the Employer and the Union alleges orclaims that there was any disagreement over theunits or any question concerning the compositionof those units. Thus, it is clear that the RegionalDirector was neither being asked to resolve a bar-gaining unit dispute, nor was he faced with the ne-cessity of doing so. The petitions filed by the respective parties con-tain unit description basically in conformity withthe existing contractual units. For example, theunits described in the Employer's petitions in Cases13-RM-1282 and 13-RM-1283 are the same as thecorresponding recognized units set forth in thecontract, and the Petitioner's petition in Case 13-RD-1251, the registered nurse unit, is the sameexcept for the addition of one nurse classificationwhich is not mentioned in the contractual unit. Wedeem this variance immaterial, however, as it isclear that such unit is restricted to registered nursesregardless of any other designation they mighthold. Similarly, although there are some variancesbetween the petitioned-for units in Case 13-RM-1281, 13-RD-1250, and 13-RD-1252 and theircontractual counterparts, the differences appear tobe minor or relatively insubstantial insofar as theyrelate to the issue before us. Consequently, we con-clude that at the very outset of this proceeding theparties evinced an intent to go to elections in therecognized bargaining units.In any event, in consenting to the elections, theparties demonstrated conclusively that they were inagreement as to the units and the compositionthereof when they incorporated the Norris-Ther-mador lists directly into the election agreementsunder the section entitled "12. The AppropriateCollective-Bargaining Unit." In doing so, they pre-faced the incorporation with "the parties herebyagree ... ." By such language, they noted the factI We basically have no quarrel with the Regional Director's observa-tion that consent election agreements should set forth the unit and shouldnot be approved if they do not do so. But where, as here, the agreementshave been approved and elections conducted we will look to the circum-stances to see if the intent or agreement of the parties as to the unit'scomposition can be ascertained; and only if after such consideration andthe issue still is in doubt, will we declare the agreement defective and theelection a nullity. In this connection, some of the circumstances whichwe believe might have a bearing on our determination would include thetype of petition and the nature of the election sought, whether a bargain-ing relationship in an established unit exists, and what the relationship ofthe parties to the election is to each other and any existing unitRIVEREDGE HOSPITAL '97 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their being in agreement. By incorporating thelists in the specific place reserved for designatingunits in the stipulations, the parties indicated thatthe Norris-Thermador lists constituted their agreed-upon units, and by virtue of the lists' inclusion ofthe eligible employees' job classifications, describedthe composition of the units as well. Accordingly,we find that, as used by the parties in the instantmatter, the Norris-Thermador lists, in addition todelineating the identity of the employees eligible tovote, reflect the parties' unit agreements while de-fining what those units were.x2There remains for determination, however,whether the units established by the Norris-Therma-dor lists are coextensive with the bargaining unitsrecognized by the parties, as reflected in the collec-tive-bargaining agreement. A comparison of theformer units with their contractual counterparts re-veals a striking similarity and hence a direct corre-lation between them. Indeed, the job classificationsin the Norris-Thermador list for the registered nurseunit are identical with those in the contract, andthe corresponding service and maintenance unitscontain the same classifications-except that theNorris-Thermador lists adds one, stationary engi-neer, which is not mentioned in the contract. How-ever, that particular classification relates to but oneemployee and is in any event encompassed by thegeneral appellation of "service and maintenance"employees. As for the technical unit, the Norris-Thermador list contains 8 of the 12 specified classi-fications. The discrepancy created by the omissionof four classifications from that list, while on itsface substantial, in reality turns out to be insubstan-tial as the apparent reason for the omission is thatthere were no employees employed in the omittedclassifications. Consequently, the recognized tech-nical unit as it in fact was composed of employeesat the time of entry into the election agreements ismirrored in the Norris-Thermador lists; therefore,32 This finding is also borne out by the Employer's complaining to theRegional Director, when the election notices were received, that theunits described in the notices did not comport with the job classificationsin the Norris-Thermador lists. This complaint clearly manifested the exist-ence of the parties' agreement with respect to the units involved andtheir scope. Certainly, it should have dispelled the notion apparently en-tertained by the Regional Director, as reflected by the unit descriptionsin the notices, that the parties had consented to elections in the certifiedunits. In this connection, it should be noted that the recognized contractunits differ in varying degree from the certified units, although the con-tract states that the former units conform to the latter. On remand, theRegional Director should determine whether these differences could havehad an effect on the elections.despite the omission from those lists of classifica-tions set forth in the contractual unit, we concludethat the technical unit agreed to by the parties par-alleled the unit as it actually existed.13Accordingly, in view of the foregoing, we findthat the parties, by virtue of their unit agreementsas represented by the Norris-Thermador lists, hadconsented to hold elections in the three recognizedbargaining units.'4We shall, therefore, remand thisproceeding to the Regional Director for dispositionof the Union's and the Employer's objections, in-cluding the latter's Objection 2 alleging employeeconfusion due to the discrepancy between the unitsin the notices of election and the Norris-Thermadorlists, and for such further investigation and deter-mination as is consistent with our decision herein.DIRECTIONIt is hereby directed that this proceeding be, andit hereby is, remanded to the Regional Director forRegion 13 for further investigation and determina-tion in accordance with the Decision above.IT IS FURTHER DIRECTED that the Regional Di-rector shall issue a supplemental report on objec-tions containing his findings and recommendationsto the Board as to the disposition of the said issues.Such report shall be served on the parties to thisproceeding, and the parties may file exceptionsthereto pursuant to Section 102.69 of the Board'sRules and Regulations, Series 8, as amended.'a In order to insure the correctness of this conclusion, however, theRegional Director shall, upon remand, investigate and determine whetherthe four omitted classifications from the Norris-Thermador list for thetechnical unit is in fact attributable to those classifications being unfilled.He shall also determine whether this omission could have had any effecton the employees exercising their free choice in the applicable election.including whether any of them may have been disenfranchised as a con-sequence."4 We note that the Employer in its exceptions states that it agreeswith the Regional Director insofar as he concluded there was no appar-ent meeting of the minds in Cases 13-RD-1250 and 13-RM-1283 (theservice and maintenance unit), and Cases 13-RD-1252 and 13-RM-1281(the technical unit). The Employer excepts, however, to the Regional Di-rector's same conclusion with respect to the election in Cases 13-RD-1251 and 13-RM-1282 (the registered nurse unit). For reasons already ex-plicated we find no merit to the Employer's new-found position. It is alsoinconsistent with the Employer's urging us to reverse the Regional Di-rector in the nursing unit election; in any event. the Employer's argu-ment, also advanced in its exceptions, that new elections in the two elec-tions it is contesting should be held in units consisting of the Norris-Ther-mador job classifications belies its currectly professed agreement with theRegional Director. By this argument the Employer in essence is arguingthat second elections are warranted in the same units in which the origi-nal elections were conducted. A more revealing, albeit tacit, admissionthat there was unit agreement between the parties cannot be imagined